Citation Nr: 0904977	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Accordingly, the Board will consider this evidence in the 
first instance. 


FINDING OF FACT

The Veteran, who served in combat and was exposed to 
prolonged excessive noise as a light weapons infantryman, has 
current hearing loss and tinnitus that has been attributed to 
in-service noise exposure by competent medical evidence.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2008). 

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and 
tinnitus which he attributes to not wearing hearing 
protection during "long hours on the range shooting numerous 
weapons," and exposure to gunfire (enemy and friendly) 
during combat service in Vietnam.  During his September 2008 
Board hearing he testified that he first noticed hearing loss 
in 1973 or 1974 and "roaring or a whistle" in his ears 
around the time he was discharged.  DD 214 confirms combat 
service during Vietnam in light weapons infantry.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

An August 2006 letter from a private provider reported that 
"audiological evaluation confirms a moderate-severe 
permanent hearing impairment in both ears."  He further 
stated that word recognition ability was reduced bilaterally.  
He opined that it is more likely that the Veteran's hearing 
loss is due to significant noise exposure while serving in 
Vietnam.  The report noted the Veteran's infantry service and 
the Veteran's reports of significant noise exposure at that 
time.  In a November 2007 statement, the private medical 
provider noted that "[i]t is more than likely that [the 
Veteran's] hearing loss as well as his complaint of tinnitus 
is due to significant noise exposure while serving in the 
Vietnam War."

In March 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination.  
During the examination the Veteran reported exposure to 
gunfire during basic training without ear protection and 
exposure to gunfire (enemy and friendly) during Vietnam.  He 
stated that his recreational exposure was as a hunter and 
through use of power tools with ear protection.  Audiology 
testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
50
70
75
75
Left 
ear
20
40
75
90
85

Speech recognition scores using the Maryland CNC Test were 
too unreliable to score.  The examiner noted that the Veteran 
would not guess and would begin to pronounce a word but would 
not finish.

A summary of audiological test results found sensorineural 
hearing loss "normal to severe (70-89 HL) in the right ear 
and "normal to profound (90+ HL)" in the left ear.  
Diagnosis was hearing "within normal limits 500 Hz, sloping 
mild to profound SNHL 1000-4000 Hz AU (both ears)" and 
"constant tinnitus AU (both ears)."  The examiner opined 
that hearing loss and tinnitus were not caused by or a result 
of military service.  He further stated that the Veteran has 
a significant history of occupational and recreational noise 
exposure.

VA medical records dating from March 2007 to September 2008 
show the Veteran being diagnosed with sensorineural hearing 
loss and receiving hearing aids.  

The Board notes that the Veteran is competent to testify as 
to his in-service experiences and symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board notes 
that the Veteran's account of exposure to gunfire during his 
service in Vietnam are consistent with his service in combat 
as a light weapons infantryman.  See 38 U.S.C.A. § 1154(a).  

There is a VA examination that does not support a grant of 
service connection and a private medical record in support of 
service connection.  The Board notes that both opinions are 
based on accurate facts and that neither opinion is supported 
by references to medical authority.  Accordingly, the Board 
finds the evidence to be in equipoise and therefore, service 
connection for hearing loss and tinnitus is warranted.  38 
C.F.R. §§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision.


ORDER

Service connection for hearing loss is granted.

Service connection for bilateral tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


